co oN DO NW BR we HB BH.

Db DN Bb NH NHN DN HD WH NO! HF Fe FEF Fr ee Re eRe ee
oN HN UO ee WO HO KF DS CO Oo HN WB wD PR WH NYO KF CO

 

 

——. FILED

——— RECEIVED
——— ENTERED —— SERVED ON
COUNSEL/PARTIES OF RECORD

  
  
   

FEB -5 2020

 

 

CLERK US DISTRICT COURT

BY, DISTRICT OF NEVADA

 

DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-122-JCM-BNW
Plaintiff, Preliminary Order of Forfeiture
V.
GEORGE STONE,
Defendant.

 

 

 

This Court finds George Stone pled guilty to Count One of a One-Count Criminal
Indictment charging him with dealing in firearms without a license in violation of 18 U.S.C.
§ 922(a)(1)(A). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea
Agreement, ECF No. __.

This Court finds George Stone agreed to the forfeiture of the property set forth in the
Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal
Indictment, ECF No. 1; Change of Plea, ECF No. __; Plea Agreement, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement
and the Forfeiture Allegation of the Criminal Indictment and the offense to which George
Stone pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(a)(1)(A), and is subject to forfeiture pursuant to 18
U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c):

1. Founding Fathers Armory Model 3GComp-MV, S/N: 2FA60805;
2. Colt Model Official Police .38 Special Revolver, S/N: 893941;
3. Caspian Arms Model 1911 .38 Super Pistol with eight magazines, S/N: KITTI73;

 
mo eo NI DN OH ee BD NO Re

bo bd WN NH BD WH NY NO HO HS KF FSF HF S| Se Pe ORR le
Oo aT DB On FBP WO HO KF 3D OBO BO nN Do AH FBP WH HY KH CO

 

 

Nine rounds of Aguila .38 Super ammunition;

Colt Model Automatic .380-cal. Pistol with one magazine, S/N: 58115;
Taurus Model “The Judge” .45-cal revolver, S/N: BX712597;

Colt Model Cobra .38-cal revolver, S/N: 99970M;

CZ Model 75SP01 9mm pistol with one magazine, S/N: A373519;
Smith & Wesson Model 586-3 .357 cal. Revolver, S/N: BPT4261;

10. Kimber Model 1911 .45-cal. Pistol with one magazine, S/N: ALT0014;

oC Pe ND YM

11. Glock model 30 .45-cal. Pistol with two magazines, S/N: FPW661;

12. FNH USA Model FNX-45 .45-cal pistol with three magazines, S/N: FX3U073061;

13. Smith & Wesson Model M&P Shield 9mm pistol with three magazines, S/N:
HPJ0880;

14. Colt Government Model 9mm pistol with two magazines, S/N: 9CCU01157;.

15. Smith & Wesson Model 67-1 .38 special revolver, S/N: 33K4105;

16. Smith & Wesson Model 64-1 .38 special revolver, S/N: 1D18628;

17. Colt Model MK4 .380-cal. Pistol with three magazines, S/N: MS10334;

18. Sig Sauer Model P224 .40-cal. Pistol with two magazines, S/N: 50E000450;

19. FNH Model FNP-45 .45-cal. Pistol with three magazines, S/N: 61DZZ04323;

20. Taurus Model Tracker .22-cal. Pistol, S/N: FW676833;

21. Glock Model 19 9mm pistol with three magazines, S/N: BGUP705;

22. Glock Model 17 9 mm pistol one magazine, S/N: BGSB028;

23. Century International Arms Model 6P1975 7.62x39mm rifle, S/N: GP7507378;

24. Smith & Wesson Model 945 Performance .45-cal pistol, S/N: LEW0613;

25.22 rounds of assorted .45-cal. Ammunition;

26. Spikes Tactical Model ST15 .223-cal pistol with one magazine, S/N: NSL114410;

27. Colt Model Mustang Pocket Lite .380-cal pistol with one magazine, S/N: PL45970;

28. Astra Model Club 6.35 mm pistol, S/N: 950617;

29. Magnum Research Model Desert Eagle .50-cal pistol with one magazine, S/N:
DK0037083;

 
Oo Fe NN DO UT PP WO He

DN Bb NO HN NH LH NH WH NO KF FF FEF FE FOO eRe OO See se ee
oN BO UO FF BDO YO S& DTD Oo Oo NIN DH PP WC NYO KF OC

 

 

30. Kimber Model Grand Raptor .45-cal pistol with one magazine, S/N: K197565;
31. Colt Model 1911 .45-cal pistol with one magazine, S/N: 79190G70;

32. Marlin Model 336 .30-30-cal rifle, S/N: M14858;

33. Smith & Wesson Model Bodyguard .380-cal pistol with one magazine, S/N:

EBZ0664;

34. Six rounds of federal .380-cal. Ammunition; and
35. Colt Government Model .38 super pistol with two magazines, S/N: 38SCC1721
(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(6)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of George Stone in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

or entity who claims an interest in the aforementioned property must file a petition for a
3

 
mo Oo HN DO OO Fe WD! NH

Bb DN NO HO NO DO NH DH NO YF KF HF FSF Fe ee OSE Rr SFU lhe
on DN UU RR WY NOOO F Oo OOOH OOKNlUL UCU R UDOULNGUCUMrEULCUCOD

 

 

hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www .forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Ordefto a counsel of record.

DATED £ , 2020.

iC KQl,a—

RABLE JAMES C. MAHAN
Ly STATES DISTRICT JUDGE

  
     
 

 
o ON DH UH FF WH WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28

 

 

CERTIFICATE OF SERVICE

A copy of the foregoing was served upon counsel of record via Electronic Filing on

DATE, 2019.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 
